Opinion by
Mr. Justice Sadler,
This appeal raises the same question as Ferdisko v. Trimble & Sons Company, this day decided. As in that proceeding, the decree of the court of common pleas must be modified, and therefore, it is now decreed that Mrs. John S. Pobloskie, formerly Mrs. Yoco, widow of decedent, shall be awarded compensation, as provided by the Workmen’s Compensation Act of 1915, and its amendment, of 60 per cent of $20 per week, from March 14,1920, to August 25, 1920, the date of her remarriage, and a sum equal to 60 per cent of $20 or $12 per week for 92 4/21 weeks, to be commuted as provided by section 316 of the Workmen’s Compensation Act; and from the expiration of that period, to wit, May 26, 1922, there shall be paid to the Union Trust Company, guardian of Joseph, Stephen, Andrew and John Yoco, 50 per cent of $20, or $10 per week, for a period of 184 8/21 weeks; then to the Union Trust Company, guardian of Joseph, Stephen, Andrew and John, 45 per cent or $9 per week, 'until April 27, 1930, when Joseph arrives at the age of sixteen; then to the guardian of Stephen, Andrew and John, at the rate of 35 per cent, or $7 per week, until October 31, 1931, when Stephen arrives at the age of *131sixteen; then to the guardian of Andrew and John, at the rate of 25 per cent, or f 5 per week, until October 20, 1933, on which date Andrew becomes sixteen; then to the guardian of John, 15 per cent, or $3 per week, until January 20, 1936, on which date the minor will have arrived at the age of sixteen years.